PER CURIAM:
Antonio Williams appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Blanton, No. 5:05-ct-00605-H (E.D.N.C. July 24, 2007). We deny Williams’ motion to add evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.